Case 20-01141-VFP         Doc 22   Filed 05/21/20 Entered 05/21/20 17:00:22       Desc Main
                                   Document     Page 1 of 3




Philip W. Allogramento III, Esq.
Robert K. Scheinbaum, Esq.
CONNELL FOLEY LLP
56 Livingston Avenue
Roseland, New Jersey 07068
Tel: 973-535-0500
Fax: 973-535-9217
Attorneys for Creditor, Starr Indemnity & Liability Company

                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY


 In Re                                         Chapter 11

 MARINE ENVIRONMENTAL                          Case No. 19-18994 (VFP)
 REMEDIATION GROUP, LLC, and MER
 GROUP PUERTO RICO LLC,                        Jointly Administered

            Debtors,                           Adv. Pro. No. 20-01141 (VFP)


                                               NOTICE OF CROSS-MOTION FOR
 MARINE ENVIRONMENTAL                          RELIEF FROM THE AUTOMATIC
 REMEDIATION GROUP, LLC, and MER               STAY TO ALLOW PARTIES TO
 GROUP PUERTO RICO LLC,                        CONTINUE INSURANCE
                                               COVERAGE LITIGATION PENDING
            Plaintiffs,                        IN THE SOUTHERN DISTRICT OF
                                               NEW YORK
               v.

 STARR INDEMNITY & LIABILITY
 COMPANY,

            Defendant


VIA ELECTRONIC CASE FILING, AND
VIA EMAIL TO ALL PARTIES ON THE ATTACHED SERVICE LIST

            PLEASE TAKE NOTICE that on Wednesday, June 10, 2020, at 10:00 a.m. or as soon

thereafter as counsel may be heard, the undersigned attorneys for Starr Indemnity & Liability




5447396-1
Case 20-01141-VFP            Doc 22   Filed 05/21/20 Entered 05/21/20 17:00:22               Desc Main
                                      Document     Page 2 of 3




Company (“Starr”), shall move before the Honorable Vincent F. Papalia, United States Bankruptcy

Judge for an Order Granting Relief From the Automatic Stay in Order for the Parties to Continue

Insurance Coverage Litigation Pending in the Southern District of New York.

            PLEASE TAKE FURTHER NOTICE that in support of said Motion, Starr will rely upon

the accompanying Memorandum of Law and Declaration of Guerric Russell filed herewith and

such oral argument as the Court may entertain on the return date of this Motion.

            PLEASE TAKE FURTHER NOTICE that a proposed form of Order Granting Relief

From Stay is submitted herewith.

            Oral argument is requested if this Motion is opposed.

                                                 Respectfully submitted,

                                                 CONNELL FOLEY LLP
                                                 Attorneys for Starr Indemnity & Liability

                                                 By:     /s/ Robert Scheinbaum
                                                         Philip W. Allogramento III
                                                         Robert K. Scheinbaum



Dated: May 21, 2020




                                                   -2-
5447396-1
Case 20-01141-VFP      Doc 22     Filed 05/21/20 Entered 05/21/20 17:00:22       Desc Main
                                  Document     Page 3 of 3




                                       SERVICE LIST


 PERKINS COIE LLP                                    LOEB & LOEB LLP
 Koorosh Talieh, Esq.                                Schuyler G. Carroll, Esq.
 Peter L. Tracey, Esq.                               William M. Hawkins, Esq.
 Email: ktalieh@perkinscoie.com                      Lindsay S. Feuer, Esq.
 ptracey@perkinscoie.com                             Noah Weingarten, Esq.
 Special Litigation Counsel                          Email: scarroll@loeb.com
 to the Debtors                                      whawkins@loeb.com
                                                     lfeuer@loeb.com
                                                     nweingarten@loeb.com
                                                     Counsel to the Debtors

 U.S. DEPARTMENT OF JUSTICE                          RABINOWITZ, LUBETKIN & TULLY, LLC
 OFFICE OF THE US TRUSTEE                            Jeffrey A. Cooper, Esq.
 Email:Fran.B.Steele@usdoj.gov                       Barry J. Roy, Esq.
                                                     Email: jcooper@rltlawfirm.com
                                                     Email: broy@rltlawfirm.com
                                                     Attorneys for: Creditor Committee
                                                     Official Committee of Unsecured Creditors

 MCDONNELL CROWLEY, LLC                              MCMANIMON, SCOTLAND &
 Brian T. Crowley, Esq.                              BAUMANN, LLC
 Email: bcrowley@mchfirm.com                         Anthony Sodono, III, Esq.
 Attorneys for Maritime Equities LLC                 Email: asodono@msbnj.com


 WILCOX SAVAGE
 Christopher A. Abel, Esq.
 Email: cabel@wilsav.com
 Attorneys for Travelers Property Casualty Company
 of America




                                            -3-
5447396-1
